PER CURIAM.
In this action the town of Winnebago City sought to enjoin the appellant from maintaining obstructions in a public highway. After a trial the court ordered a permanent injunction as prayed, and the order denying a new trial was affirmed by this court. Town of Winnebago City v. Christensen, 102 Minn. 518, 113 N. W. 1135. Thereafter the defendant applied to the district court for amended finding and for leave to file a supplemental answer. These motions were denied, and this appeal is from the judgment. We find no error in the record, and the judgment is affirmed.